                                      United States Bankruptcy Court
                                      Northern District of Alabama
In re:                                                                                 Case No. 20-81688-CRJ
Remington Outdoor Company, Inc.                                                        Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1126-8          User: admin                  Page 1 of 5                   Date Rcvd: Sep 16, 2020
                              Form ID: pdf000              Total Noticed: 92


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
db             +Remington Outdoor Company, Inc.,     100 Electronics Boulevard SW,    Huntsville, AL 35824-2200
aty            +Andrea S. Hartley, Esq.,    Akerman LLP-Three Brickell City Centre,
                 98 Southeast Seventh Street, Ste 1100,     Miami, FL 33131-3525
aty            +Andreas P. Andromalos,    Brown Rudnick LLP,    One Financial Center,    Boston, MA 02111-2600
aty            +Andrew M. Carty,    Brown Rudnick LLP,    Seven Times Square,    New York, NY 10036-6548
aty            +Andrew V Alfano,    Pillsbury Winthrop Shaw Pittman, LLP,     31 West 52nd Street,
                 New York, NY 10019-6161
aty             Chantelle D. McClamb,    Ballard Spahr, LLP,    919 Market Street, 11th Floor,
                 Wilmington, DE 19801
aty            +Gary Svirsky,    Times Square Tower,    7 Times Square,   New York, NY 10036-6580
aty            +Gordon E. Gouveia,    Fox, Rothschild LLP,    321 N. Clark St. Ste 1600,    Chicago, IL 60654-4614
aty            +Henry C. Shelton, III,    Adams and Reese LLP,    6075 Poplar Avenue, Ste 700,
                 Memphis, TN 38119-0100
aty            +Janine Panchok-Berry,    O’Melveny & Myers LLP,    7 Times Square,    New York, NY 10036-6524
aty            +John M. Craig,    Law Office of Russell R. Johnson III PLC,     2258 Wheatlands Drive,
                 Manakin-Sabot, VA 23103-2168
aty            +Jordan W. Garmon,    Selendy & Gay PLLC,    1290 Avenue of the Americas,
                 New York, NY 10104-0101
aty            +Joshua D. Morse,    Pillsbury Winthrop Shaw Pittman, LLP,     Four Embarcadero Center, 22nd Floor,
                 San Francisco, CA 94111-5998
aty            +Joshua Margolin,    Selendy & Gay PLLC,    1290 Avenue of the Americas,    New York, NY 10104-0101
aty            +Kevin W. Barrett,    Bailey & Glasser LLP,    209 Capitol St,    Charleston, WV 25301-2210
aty            +Lacey E. Rochester,    Baker, Donelson, Bearman, Caldwell & Ber,     420 20th Street N,
                 Birmingham, AL 35203-5200
aty            +Maggie B. Burrus,    Bailey & Glasser, LLP,    3000 Riverchase Galleria, Suite 905,
                 Birmingham, AL 35244-2330
aty            +Martha B. Chovanes,    Fox Rothschild LLP,    2000 Market St., 20th Fl,
                 Philadelphia, PA 19103-3222
aty             Michael A. Sweet,    Fox Rothschild LLP,    345 California St. Ste 2200,
                 San Francisco, CA 94104-2670
aty            +Michael G. Menkowitz,    Fox Rothschild LLP,    2000 Market St. 20th Fl.,
                 Philadelphia, PA 19103-3222
aty            +Richard A. Ramler,    Ramler Law Office, P.C.,    202 West Madison Ave.,
                 Belgrade, MT 59714-3905
aty            +Robert F. Elgidely,    Fox Rothschild LLP,    2 south Biscayne Blvd, Suite 2750,
                 One Biscayne Tower,    Miami, FL 33131-1803
aty            +Russell R. Johnson, III,    Law Firm of Russell R. Johnson III, PLC,
                 14890 Washington Street, 1st Floor,     Haymarket, VA 20169-2924
aty            +Safety First Ammo, LLC,    c/o Edward J. Peterson, Esquire,
                 Stichter, Riedel, Blain & Postler, P.A.,     110 E. Madison St., Ste. 200,
                 Tampa, FL 33602-4718
aty             Tobey Marie Daluz,    Ballard Sparh, LLP,    919 Market Street, 11th Floor,
                 Wilmington, DE 19801
aty            +Valerie Bantner Peo,    Buchalter Firm,    55 Second Street, Ste 1700,
                 San Francisco, CA 94105-3493
aty            +William F. Godbold, IV, IV,    Natural State Law, PLLC,    900 S. Shackleford Road, Ste 705,
                 Little Rock, AR 72211-3871
cr             +Ankura Trust Company, LLC,    c/o Benjamin S. Goldman,    Hand Arendall Harrison Sale LLC,
                 1801 5th Avenue North,    Suite 400,    Birmingham, AL 35203-2108
cr             +Benjamin & Joann Harris,    c/o Jack Shrader,    Shrader Law Firm,
                 11212 N. May Avenue, Suite 405,     Oklahoma City, OK 73120-6335
op            #+Bradley C Meyer,    Ducera Partners LLC,    499 Park Avenue, 16th Floor,
                 New York, NY 10022-1251
cr             +CZ Acquisition, LLC,    c/o Paul H. Greenwood,    Waller Lansden Dortch & Davis, LLP,
                 1901 Sixth Avenue N, Suite 1400,     Birmingham, AL 35203-4605
cr             +CZ Acquisition, LLC,    c/o Jesse S. Vogtle, Jr.,    Waller Lansden Dortch & Davis, LLP,
                 1901 Sixth Ave N Suite 1400,    Birmingham, AL 35203-4605
op            #+Colin M. Adams,    M-III Advisory Partners, LP,    130 W 42nd Street, 17th Floor,
                 New York, NY 10036-7904
cr             +Constellation NewEnergy Gas Division, LLC,      c/o Eric T. Ray,
                 Waller Lansden Dortch & Davis, LLP,     1901 Sixth Ave N, Suite 1400,
                 Birmingham, AL 35203-4605
intp            Corteva, Inc.,    Ballard Spahr LLP,    919 Market Street, 11th Floor,    Wilmington, DE 19801
sp             +Diana M. Perez,    Times Square Tower,    7 Times Square,   New York, NY 10036-6580
cr             +Eagle Bulk Shipping International (USA) Inc.,     c/o Scott M. Harrington, Esq.,
                 Diserio Martin O’Connor & Castiglioni,     One Atlantic Street,    Stamford, CT 06901-2482
cr             +Eagle Bulk Shipping International (USA) Inc.,     c/o Lindan Hill, Esq.,
                 Gordon, Dana & Gilmore, LLC,    600 University Park Place, #100,     Birmingham, AL 35209-6775
cr             +Franklin Advisers, Inc.,    One Franklin Parkway,    San Mateo, CA 94403-1906
cr             +HORNADY MANUFACTURING CO.,    c/o C. Ellis Brazeal III,    JONES WALKER LLP,
                 400 20th St. N. Ste 1100,    Birmingham, AL 35203-3202
intp           +Howard Marc Spector,    Spector & Cox, PLLC,    12770 Coit Road, Suite 1100,
                 Dallas, TX 75251-1329


       Case 20-81688-CRJ11 Doc 738 Filed 09/18/20                   Entered 09/19/20 00:03:05        Desc
                          Imaged Certificate of Notice              Page 1 of 7
District/off: 1126-8          User: admin                   Page 2 of 5                   Date Rcvd: Sep 16, 2020
                              Form ID: pdf000               Total Noticed: 92


cr             +Huntsville Utilities,    c/o Maples Law Firm PC,     200 Clinton Avenue West,     Suite 1000,
                 Huntsville, AL 35801-4919
intp           +JJE Capital Holdings, LLC,     Adams and Reese LLP,    1901 6th Avenue North, Stuie 3000,
                 Birmingham, AL 35203-2618
sp              Jennifer Taylor,    O’Melveny & Myers LLP,     Two Embarcadero Center 28th Floor,
                 San Francisco, CA 94111-3823
cr             +KSE Outdoor Sportsman Group, LLC,     c/o Lewis Roca Rothgerber Christie LLP,
                 201 E. Washington St. Suite 1200,     Phoenix, AZ 85004-2595
sp             +Karen Rinehart,    O’Melveny & Myers LLP,     400 South Hope Street,     Los Angeles, CA 90071-2801
cr              Kennametal, Inc.,    Babst, Calland, Clements and Zomnir, P.C,      Two Gateway Center,
                 Pittsburgh, PA 15222
fa            #+M-III Advisory Partners, LP,     130 West 42nd St.,    17th Floor,    New York, NY 10036-7904
sp             +Nancy Mitchell,    Times Square Tower,     7 Times Square,    New York, NY 10036-6580
cr            ++ONEIDA MOLDED PLASTICS LLC,      ATTN BRIAN SIMCHIK,    104 S WARNER ST,     ONEIDA NY 13421-1597
               (address filed with court: Oneida Molded Plastics, Inc,        104 South Warner Street,
                 Oneida, NY 13421)
cr             +Official Committee of Unsecured Creditors of Remin,       c/o Baker Donelson,    420 20th St. N.,
                 Suite 1400,    Birmingham, AL 35203-3221
cr              Official Committee of Unsecured Creditors of Remin,       Fox Rothschild LLP,
                 345 California St. Ste 2200,     San Francisco, CA 94104-2670
cr             +Oracle America, Inc.,    Buchalter, A Professional Corporation,      c/o Shawn M. Christianson,
                 55 2nd St., 17th Fl.,    San Francisco, CA 94105,      SAN FRANCISCO 94105-3493
intp            Royal Defence Co., Ltd,    77/122, 29th Fl. Sinn Sathorn Tower,      Krungdhonburi Road,
                 Klongtonsai, Klongsan,    Bangkok,    10600,    THAILAND
cr             +St. Marks Powder, Inc. and General Dynamics Ordnan,       c/o Stephen Porterfield,
                 2311 Highland Avenue South,     Birmingham, AL 35205-2972
cr             +State of Alabama Department of Commerce,      c/o Memory Memory & Causby,     P.O. Box 4054,
                 Montgomery, AL 36103-4054
sp             +Stephen H. Warren,    O’Melveny & Myers LLP,     400 South Hope Street,
                 Los Angeles, CA 90071-2801
cr             +United Mine Workers of America,     c/o R. Scott Williams,     2001 Park Place North,    Suite 1300,
                 Birmingham, AL 35203,     UNITED STATES 35203-2735
10509458       +129 Southwood Dr,    Madison, AL 35758-8264
10514810       +Bond Corp.,    4237 W Ann Lurie Pl,    Chicago, IL 60632-3921
10506289       +Brown & Connery, LLP,    6 North Broad Street, Ste 100,      Woodbury, NJ 08096-4635
10518577       +Dasan USA Inc.,    c/o Andrea S. Hartley Esq.,     Three Brickell City Centre,
                 98 Southeast Seventh Street, Ste 1100,      Miami, FL 33131-3525
10502795       +Elizabeth S. Lynch,    Lunch, Sharp & Associates,     9229 Ward Parkway, Suite 370,
                 Kansas City, MO 64114-3334
10523570       +Ferrellgas,    One Liberty Plaza MD 40,     Liberty, MO 64068-2971
10519730      ++GREATAMERICA FINANCIAL SERVICES CORPORATION,      PO BOX 609,    CEDAR RAPIDS IA 52406-0609
               (address filed with court: GreatAmerica Financial Services Corporation,         ATTN: Peggy Upton,
                 P.O. Box 609,    Cedar Rapids, IA 52406)
10507712       +Hartford Fire Ins. Assignee of Hartford Speicalty,        Bankrptcy Unit, HO2-R, Home Office,
                 Hartford, CO 06155-0001
10499502       +International Paper Company,     1740 International Drive,     Memphis, TN 38197-0103
10523735        Joseph T Ryerson & Son Inc,     PO Box 731036,    1502 CHAMPION DR,     Dallas, TX 75373-7254
10518605       +Lynda Hall, Tax Collector of Madison CO, AL,      100 Northside Square, Room 116,
                 Huntsville, AL 35801-8815
10519803       +Melody A. Garrison,    7122 Summit Lane,     Shawnee, KS 66216-3723
10503400       +Oracle America, Inc.,    c/o Shawn M. Christianson, Esq.,      Buchalter PC,    55 2nd St., 17th Fl.,
                 San Francisco, CA 94105-3493
10503820       +Petron Automation, Inc.,     65 Mountain View Dr.,    Watertown, CT 06795-1648
10492389       +Praxair Distribution, Inc,     4555 S. Palo Verde, Ste 125,     Tucson, AZ 85714-1959
10509033       +Praxair, Inc.,    175 E. Park Drive,    Tonawanda, NY 14150-7891
10502122       +Precious Seguin,    c/o Lynch Sharp & Associates, LLC,      9229 Ward Parkway, Suite 370,
                 Kansas City, MO 64114-3334
10492264        RPA International Limited,     Plot 3 Shipston Business Village,
                 Tilemans Lane Industrial Estate,     Shipston on Stour CV36 4FF     United King
10492388       +Ryan Frisbie,    4555 S. Palo Verde, Ste 125,     Tucson, AZ 85714-1959
10490578       +Secretary of the Treasury,     1500 Pennsylvania Ave., NW,     Washington, DC 20220-0001
10504842       +Shockwave Technologies LLC,     2141 Main Street,    Suite A,    Dunedin, FL 34698-5660
10498882       +Spectrum,    1600 Dublin Rd,    Columbus, OH 43215-2098
10508368       +State of Alabama,    c/o Memory Memory & Causby, LLP,      PO Box 4054,    Montgomery, AL 36103-4054
10508367       +Stuart H. Memory,    Post Office Box 4054,     Montgomery, AL 36103-4054
10502492       +Syracuse Supply,    43 County Route 59,     Phoenix, NY 13135-2116
10505763       +The National Rifle Association,     Sarah Gervase,    11250 Waples Mill Road,
                 Fairfax, VA 22030-9400
10516158        Union, LLC,    PO Box 30667,    PMB 78277,    Charlotte, NC 28230-0667
10490580       +United States Attorney,    Northern District of Alabama,      1801 Fourth Avenue North,
                 Birmingham, AL 35203-2101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: bnc_notices_northern@alnba.uscourts.gov Sep 17 2020 06:45:12     Richard Blythe,
                 BA Decatur,   P O Box 3045,   Decatur, AL 35602-3045
cr              E-mail/Text: bsimchik@oneidamoldedplastics.com Sep 17 2020 06:42:32
                 Oneida Molded Plastics, Inc,   104 South Warner Street,   Oneida, NY 13421
cr             +E-mail/Text: bncctnotifications@pbgc.gov Sep 17 2020 06:41:39
                 Pension Benefit Guaranty Corporation,   Office of General Counsel,   1200 K St., NW,
                 Suite 340,   Washington, DC 20005-4030

       Case 20-81688-CRJ11 Doc 738 Filed 09/18/20                    Entered 09/19/20 00:03:05         Desc
                          Imaged Certificate of Notice               Page 2 of 7
District/off: 1126-8                  User: admin                        Page 3 of 5                          Date Rcvd: Sep 16, 2020
                                      Form ID: pdf000                    Total Noticed: 92


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10490579        E-mail/Text: sbse.cio.bnc.mail@irs.gov Sep 17 2020 06:43:00      Internal Revenue Service,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
10499050       +E-mail/Text: DOREBN@DOR.STATE.MA.US Sep 17 2020 06:41:15
                 Massachusetts Department of Revenue,    P.O. Box 9564,   Boston, MA 02114-9564
10490577       +E-mail/Text: atlreorg@sec.gov Sep 17 2020 06:44:47      U.S. Securities and Exchange Commission,
                 Regional Director, Branch of Reorganizat,    Atlanta Regional Office, Suite 900,
                 950 East Paces Ferry Road,   Atlanta, GA 30326-1180
10490581       +E-mail/Text: bnc_notices_southern@alnba.uscourts.gov Sep 17 2020 06:45:01
                 United States Bankruptcy Administrator,    Northern District of Alabama,
                 1800 Fifth Avenue North,   Birmingham, AL 35203-2111
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2020 at the address(es) listed below:
              Alexandra K. Garrett    on behalf of Interested Party    Sporting Goods Properties, Inc.
               agarrett@silvervoit.com, notices@silvervoit.com
              Alexandra K. Garrett    on behalf of Interested Party    Corteva, Inc. agarrett@silvervoit.com,
               notices@silvervoit.com
              Alexandra K. Garrett    on behalf of Interested Party    E. I. du Pont de Nemours and Company
               agarrett@silvervoit.com, notices@silvervoit.com
              Alinor C. Sterling    on behalf of Creditor    The Sandy Hook Families asterling@koskoff.com
              Andrew J. Shaver    on behalf of Creditor    City of Huntsville, Alabama ashaver@bradley.com
              Andrew Philip Walker    on behalf of Creditor    Pension Benefit Guaranty Corporation
               walker.andrew@pbgc.gov, efile@pbgc.gov
              Benjamin L. Locklar    on behalf of Creditor Precious Seguin ben.locklar@beasleyallen.com
              Benjamin Shaw Goldman    on behalf of Creditor    Ankura Trust Company, LLC bgoldman@handfirm.com,
               aowen@handarendall.com
              Bill D Bensinger    on behalf of Creditor    Franklin Advisers, Inc. bdbensinger@csattorneys.com,
               bill-bensinger-5829@ecf.pacerpro.com
              Brenton K. Morris    on behalf of Creditor    Oracle America, Inc. bmorris@bcattys.com,
               swilson@bcattys.com;bmorris2019@gmail.com;kmartin@bcattys.com;ccoley@bcattys.com
              Christopher A. Jones    on behalf of Interested Party Wilma Blanton cajones@wtplaw.com
              Clyde Ellis Brazeal, III    on behalf of Creditor    HORNADY MANUFACTURING CO.
               ebrazeal@joneswalker.com
              Daniel D Sparks    on behalf of Creditor    Franklin Advisers, Inc. ddsparks@csattorneys.com,
               dan-sparks-9722@ecf.pacerpro.com
              David Elsberg     on behalf of Creditor    The Sandy Hook Families delsberg@selendygay.com,
               MCO@selendygay.com
              David Lewis Selby, II    on behalf of Other Professional    ESRT First Stamford Place SPE, L.L.C.
               dselby@baileyglasser.com,
               kbarrett@baileyglasser.com;MWeintraub@baileyglasser.com;mburrus@baileyglasser.com;JKittinger@bail
               eyglasser.com
              David M. Bernard    on behalf of Creditor    The Sandy Hook Families dbernard@koskoff.com
              David W. Ross, Esq.    on behalf of Creditor    Kennametal, Inc. dross@babstcalland.com
              Derek F Meek    on behalf of Debtor   Remington Outdoor Company, Inc. dmeek@burr.com,
               mgunnells@burr.com

         Case 20-81688-CRJ11 Doc 738 Filed 09/18/20                                 Entered 09/19/20 00:03:05                Desc
                            Imaged Certificate of Notice                            Page 3 of 7
District/off: 1126-8          User: admin                  Page 4 of 5                  Date Rcvd: Sep 16, 2020
                              Form ID: pdf000              Total Noticed: 92


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Derek F Meek    on behalf of Debtor    Remington Arms Company, LLC dmeek@burr.com,
               mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    32E Productions, LLC dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    Huntsville Holdings LLC dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    FGI Operating Company, LLC dmeek@burr.com,
               mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    Great Outdoors Holdco, LLC dmeek@burr.com,
               mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    Outdoor Services, LLC dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    TMRI, Inc. dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    Remington Arms Distribution Company, LLC dmeek@burr.com,
               mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    Barnes Bullets, LLC dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    FGI Holding Company, LLC dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    RA Brands, L.L.C. dmeek@burr.com, mgunnells@burr.com
              Derek F Meek    on behalf of Debtor    FGI Finance Inc. dmeek@burr.com, mgunnells@burr.com
              Donald Bernstein     on behalf of Creditor    Ankura Trust Company, LLC
               Donald.bernstein@davispolk.com
              Donald K. Ludman    on behalf of Creditor    SAP America, Inc. dludman@brownconnery.com
              Edward J Peterson, III    on behalf of Attorney    Safety First Ammo, LLC epeterson.ecf@srbp.com,
               epeterson@srbp.com
              Elizabeth S. Lynch    on behalf of Creditor Precious Seguin lynch@lynchsharp.com
              Elizabeth S. Lynch    on behalf of Creditor Benjamin & Joann Harris lynch@lynchsharp.com
              Eric J. Taube    on behalf of Creditor    CZ Acquisition, LLC eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com
              Eric T Ray    on behalf of Creditor    Constellation NewEnergy Gas Division, LLC
               eric.ray@wallerlaw.com, brooke.freeman@wallerlaw.com
              Erica K. Dausch    on behalf of Creditor    Kennametal, Inc. edausch@babstcalland.com
              Erica R. Iverson    on behalf of Creditor    The Sandy Hook Families eiverson@selendygay.com
              Faith Gay     on behalf of Creditor    The Sandy Hook Families fgay@selendygay.com
              Frederick Darrell Clarke, III    on behalf of Creditor    United Mine Workers of America
               fclarke@rumberger.com,
               mbarnette@rumberger.com;ldowner@rumberger.com;Docketingorlando@rumberger.com
              Gregory Michael Taube    on behalf of Creditor    Geodis Logistics, LLC
               greg.taube@nelsonmullins.com, ayo.uboh@nelsonmullins.com;silvi.shaw@nelsonmullins.com
              Hanna Lahr     on behalf of Debtor   Remington Outdoor Company, Inc. hlahr@burr.com,
               mgunnells@burr.com
              Hannah Leah Uricchio    on behalf of Creditor    Pension Benefit Guaranty Corporation
               uricchio.hannah@pbgc.gov, efile@pbgc.gov
              Howard Marc Spector    on behalf of Interested Party Howard Marc Spector hspector@spectorcox.com,
               sshank@spectorcox.com;hspector@ecf.courtdrive.com;ahawkins@spectorcox.com
              Jan M. Hayden    on behalf of Creditor    Official Committee of Unsecured Creditors of Remington
               Outdoor Company, Inc. jhayden@bakerdonelson.com,
               gmitchell@bakerdonelson.com;jmclemore@bakerdonelson.com
              Jay R. Bender    on behalf of Creditor    City of Huntsville, Alabama jbender@babc.com
              Jeffrey W. Wisner    on behalf of Creditor    The Sandy Hook Families jwisner@koskoff.com
              Jeremy L Retherford    on behalf of Creditor    Cantor Fitzgerald Securities jretherford@balch.com,
               kskelton@balch.com
              Jeremy L Retherford    on behalf of Creditor    Whitebox Advisors LLC jretherford@balch.com,
               kskelton@balch.com
              Jesse S Vogtle, Jr    on behalf of Creditor    CZ Acquisition, LLC jesse.vogtle@wallerlaw.com,
               brooke.freeman@wallerlaw.com
              Joanna Caitlin Berry McDonald    on behalf of Creditor    Ankura Trust Company, LLC
               joanna.mcdonald@davispolk.com
              Jonathan Paul Hoffmann    on behalf of Creditor    Whitebox Advisors LLC jhoffmann@balch.com,
               kskelton@balch.com
              Jonathan Paul Hoffmann    on behalf of Creditor    Cantor Fitzgerald Securities jhoffmann@balch.com,
               kskelton@balch.com
              Jordan Garman     on behalf of Creditor    The Sandy Hook Families jgarman@selendygay.com,
               paralegals@selendygay.com
              Joshua D. Koskoff    on behalf of Creditor    The Sandy Hook Families jkoskoff@koskoff.com
              Kathleen M. LaManna    on behalf of Creditor    Cantor Fitzgerald Securities klamanna@goodwin.com,
               bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com
              Kimberly E. Neureiter    on behalf of Creditor    Pension Benefit Guaranty Corporation
               neureiter.kimberly@pbgc.gov, efile@pbgc.gov
              Lawrence B Voit    on behalf of Interested Party    Corteva, Inc. lvoit@silvervoit.com,
               notices@silvervoit.com
              Lindan J. Hill    on behalf of Creditor    Eagle Bulk Shipping International (USA) Inc.
               lhill@gattorney.com, KDOSS@GATTORNEY.COM
              Mark P. Williams    on behalf of Interested Party    Royal Defence Co., Ltd mpwilliams@nwkt.com
              Masten Childers, III.     on behalf of Interested Party Wilma Blanton mchilders@wtplaw.com
              Matthew M Cahill    on behalf of Creditor    Official Committee of Unsecured Creditors of Remington
               Outdoor Company, Inc. mcahill@bakerdonelson.com,
               mcleveland@bakerdonelson.com;dbivins@bakerdonelson.com
              Melissa W. Larsen    on behalf of Creditor Estate of Mark R Teague mwlarsen67@gmail.com,
               pbetancur.dezlaw@gmail.com;r64206@notify.bestcase.com
              Melissa W. Larsen    on behalf of Creditor Sharon Teague mwlarsen67@gmail.com,
               pbetancur.dezlaw@gmail.com;r64206@notify.bestcase.com

       Case 20-81688-CRJ11 Doc 738 Filed 09/18/20                  Entered 09/19/20 00:03:05        Desc
                          Imaged Certificate of Notice             Page 4 of 7
District/off: 1126-8          User: admin                  Page 5 of 5                  Date Rcvd: Sep 16, 2020
                              Form ID: pdf000              Total Noticed: 92


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Melissa W. Larsen    on behalf of Creditor Randall Teague mwlarsen67@gmail.com,
               pbetancur.dezlaw@gmail.com;r64206@notify.bestcase.com
              Nicholas Christian Glenos    on behalf of Creditor    Mascon, Inc. cglenos@bradley.com,
               swillis@bradley.com
              Paul Greenwood     on behalf of Creditor    CZ Acquisition, LLC paul.greenwood@wallerlaw.com,
               brooke.freeman@wallerlaw.com
              Paul M. Hoffmann    on behalf of Creditor    CZ Acquisition, LLC paul.hoffmann@stinson.com
              R. Scott Williams    on behalf of Creditor    United Mine Workers of America
               swilliams@rumberger.com,
               docketingorlando@rumberger.com;swilliamssecy@rumberger.com;ldowner@rumberger.com
              Richard M Blythe    Richard_Blythe@alnba.uscourts.gov, courtmaildec@alnba.uscourts.gov
              Richard Patrick Carmody    on behalf of Interested Party    JJE Capital Holdings, LLC
               richard.carmody@arlaw.com, linda.larsen@arlaw.com
              Rita L Hullett    on behalf of Creditor    Official Committee of Unsecured Creditors of Remington
               Outdoor Company, Inc. rhullett@bakerdonelson.com, mcleveland@bakerdonelson.com
              Sarah Link Schultz    sschultz@akingump.com, bkemp@akingump.com
              Scott M Harrington    on behalf of Creditor    Eagle Bulk Shipping International (USA) Inc.
               sharrington@dmoc.com
              Stephen B Porterfield    on behalf of Creditor    St. Marks Powder, Inc. and General Dynamics
               Ordnance & Tactical Systems Canada Valleyfield sporterfield@sirote.com, pcastleberry@sirote.com
              Steven Pohl     on behalf of Creditor    Whitebox Advisors LLC spohl@brownrudnick.com,
               AAndromalos@brownrudnick.com;ACarty@brownrudnick.com;Msawyer@brownrudnick.com;bsullivan@brownrudn
               ick.com;TWallach@brownrudnick.com
              Steven D Altmann    on behalf of Creditor    Oneida Molded Plastics, Inc steve@nomberglaw.com,
               stevenmel@charter.net;altmannsr67761@notify.bestcase.com
              Stuart H. Memory    on behalf of Creditor    State of Alabama Department of Commerce
               smemory@memorylegal.com, bwesley@memorylegal.com;wcausby@memorylegal.com;kjulian@memorylegal.com
              Stuart M Maples    on behalf of Creditor    Huntsville Utilities smaples@mapleslawfirmpc.com,
               kwalker@mapleslawfirmpc.com;kpickett@mapleslawfirmpc.com;dmaples@mapleslawfirmpc.com
              Susan M Freeman    on behalf of Creditor    KSE Outdoor Sportsman Group, LLC sfreeman@lrrc.com
              Tazewell Shepard     on behalf of Creditor    The Sandy Hook Families taze@ssmattorneys.com,
               janelle@ssmattorneys.com
              Tazewell Taylor Shepard, IV    on behalf of Creditor Donna Soto ty@ssmattorneys.com,
               janelle@ssmattorneys.com
              Tazewell Taylor Shepard, IV    on behalf of Attorney Tazewell T. Shepard, IV ty@ssmattorneys.com,
               janelle@ssmattorneys.com
              Tazewell Taylor Shepard, IV    on behalf of Creditor    The Sandy Hook Families ty@ssmattorneys.com,
               janelle@ssmattorneys.com
              Thomas Benjamin Humphries    on behalf of Creditor    St. Marks Powder, Inc. and General Dynamics
               Ordnance & Tactical Systems Canada Valleyfield thumphries@sirote.com, cstanford@sirote.com
              Vivek Vijay Tata    on behalf of Creditor    The Sandy Hook Families vtata@selendygay.com,
               edockets@selendygay.com
              William F. Godbold IV, IV    on behalf of Creditor    United Hoist Crane, Inc.
               william.godbold@natstatelaw.com
              William Wesley Causby    on behalf of Creditor    State of Alabama Department of Commerce
               wcausby@memorylegal.com
                                                                                              TOTAL: 89




       Case 20-81688-CRJ11 Doc 738 Filed 09/18/20                  Entered 09/19/20 00:03:05        Desc
                          Imaged Certificate of Notice             Page 5 of 7
                                                                                  20-81688-CRJ11
                                                                                               1
                      UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA - NORTHERN DIVISION

  In the Matter of:
   Remington Outdoor Company, Inc.       }      Case No: 20-81688-CRJ11
                                         }
     DEBTOR(S).                          }
                                         }
                                         }

                         ORDER RESCHEDULING HEARING
This matter came before the Court on Wednesday, September 16, 2020 01:30 PM, for a hearing
on the following:
    1) RE: Doc #483; Motion by Precious Seguin for Relief from Stay
    2) RE: Doc #656; Debtors' Response to Motion for Relief from Automatic Stay by Precious
    Seguin
Proper notice of the hearing was given and appearances were made by the following:
    Derek F Meek, attorney for Debtor
    Hannah Lahr, attlorney for Debtor
    Stephen Warren of O'Melveny Myers, LLP, attorney for Debtor
    Gary Svirsky, attorney for Debtor
    Richard Blythe, Counsel for Bankruptcy Administrator
    Sarah Schultz, attorney for Restructuring Committee
    Rita Hullett, attorney for Unsecured Creditors Committee
    Matthew Cahill, attorney for Unsecured Creditors Committee
    Scott Williams, attorney for United Mine Workers of America
    Dan Sparks, attorney for Franklin Advisers, Inc.
    Bill Bensinger, attorney for Franklin Advisers, Inc.
    Jeremy Retherford, attorney for Whitebox Advisors, LLC
    Jeremy Retherford, attorney for Cantor Fitzgerald Securities
    Elizabeth Lynch, attorney for Precious Seguin
    Elizabeth Lynch, attorney for Benjamin & Joann Harris
    Joshua Morse, attorney for Franklin Advisers, Inc.
    Andrew Carty, attorney for Whitebox Advisors, LLC
    Andreas Andromalos, attorney for Whitebox Advisors, LLC
    Timothy Russo, attorney for Whitebox Advisors, LLC
    Kathleen LaManna, attorney for Cantor Fitzgerald Securities
    Kimberly Neureiter, attorney for Pension Benefit Guaranty
    Andrew Walker, attorney for Pension Benefit Guaranty
    Jay Bender, attorney for City of Huntsville
    Ty Shepard, attorney for Sandy Hook Families
    Faith Gay, attorney for Sandy Hook Families


It is therefore ORDERED, ADJUDGED and DECREED that:

   The Motion by Precious Seguin for Relief from Stay and Debtors' Response thereto is



      Case 20-81688-CRJ11 Doc 738 Filed 09/18/20           Entered 09/19/20 00:03:05     Desc
                         Imaged Certificate of Notice      Page 6 of 7
                                                                                       20-81688-CRJ11
                                                                                                    2
   continued for a telephonic Final Hearing on October 7, 2020, at 1:30 p.m. It is further
   ORDERED that the stay shall remain in effect until the Final Hearing.

   All matters on the docket will be heard telephonically via an AT&T call-in number. The dial-in
   number is 1-877-336-1280. When prompted, enter the access code #2749965. There is no
   security code, and please do not select any other feature. Other cases or matters may be
   scheduled for telephonic hearing at the same time. Parties should call in five minutes prior
   to the start of the hearing. Once connected, please mute your phone until your case is
   called. After your hearing is completed, please hang up to end your call. To avoid
   disruption, telephonic hearing participants are expected to call from a quiet location and are
   not permitted to use a "speaker" function or to place the call on hold (as this may cause
   music or other noises to play during the hearings of other participants). Participants are
   encouraged to call from a landline if possible.

   THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO THE
   COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL
   INFORMATION (www.alnb.uscourts.gov).

Dated: 09/16/2020                                     /s/ CLIFTON R. JESSUP JR.
                                                      CLIFTON R. JESSUP JR.
                                                      United States Bankruptcy Judge




      Case 20-81688-CRJ11 Doc 738 Filed 09/18/20               Entered 09/19/20 00:03:05      Desc
                         Imaged Certificate of Notice          Page 7 of 7
